DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
Applicant’s arguments, see pages 6 – 7, filed January 15, 2021, with respect to the 35 USC 112(b) rejection of claim 16, have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claim 16 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (WO 2009/080177 A1, prior art of record) in view of Sung (US 2010/0006858 A1, prior art of record).
Regarding claim 1, Kawamura discloses a method of manufacturing a semiconductor device (e.g. figure 1), comprising:
implanting carbon ions into a predetermined region of a silicon substrate from a top of the silicon substrate (e.g. step S2 of figure 1 shows carbon ions being implanted into a region of a silicon substrate comprising layers 1 and 2 from the top (upper) side of the substrate, page 7, lines 15 – 17) to form a carbon ion implantation region exposed to an atmosphere at a top side of the silicon substrate (e.g. as seen in step S3 of figure 1, the layer 2 is removed to expose the carbon ion implantation region 3 at the top side of the silicon substrate 1, page 7, lines 18 – 20),
performing heat treatment of the silicon substrate implanted with the carbon ions to form a silicon carbide layer in the top side of the silicon substrate (e.g. page 7, lines 21 – 23, with respect to figure 1, discloses the silicon carbide layer being exposed to the atmosphere at the top side of the silicon substrate (e.g. as seen with respect to step S5 of figure 1, the silicon carbide layer 4 is exposed to the atmosphere at the top side of the silicon substrate 1, page 7, lines 24 – 27).
Kawamura is silent with respect to disclosing removing at least a portion of the silicon substrate from a back of the silicon substrate to expose the silicon carbide layer.
Sung discloses an analogous method (e.g. figure 3), comprising removing at least a portion of a silicon substrate from a back of the silicon substrate to expose a silicon carbide layer (e.g. as seen with respect to figure 3, and disclosed in ¶ [0047], the back (bottom) of the silicon substrate 34 is removed to expose the silicon carbide layer 32).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kawamura to include removing at least a portion of the silicon substrate from a back of the silicon substrate to expose the silicon carbide layer since Kawamura discloses forming silicon carbide layer on an top portion of a silicon substrate, and Sung discloses an analogous method of forming a silicon carbide layer on a top proton of a silicon substrate, and then removing at least a portion of the silicon substrate from a back of the silicon substrate to expose the silicon carbide layer. One would have been motivated to remove at least a portion of the silicon substrate from a back of the silicon substrate to expose the silicon carbide layer in order to 

Regarding claim 2, Kawamura in view of Sung disclose the manufacturing method according to claim 1, wherein the heat treatment is performed at 800°C or higher and 1200°C or lower (Kawamura: e.g. as anticipated or rendered obvious with respect to page 11, lines 5 – 8, which discloses the heat treatment at a temperature of 1100 or above. It has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05).

Regarding claim 3, Kawamura in view of Sung disclose the manufacturing method according to claim 1, wherein the heat treatment is performed in an atmosphere of an inert gas (Kawamura: page 11, lines 5 – 6 discloses the heat treatment is an atmosphere of the inert gas argon).

Regarding claim 4, Kawamura in view of Sung disclose the manufacturing method according to claim 1, wherein the silicon carbide layer has a thickness of 20 nm or more and 100 nm or less (Kawamura: e.g. as anticipated or rendered obvious with respect to page 15, lines 1 – 2. Furthermore, it has been held that when the prior art discloses the general 

Regarding claim 5, Kawamura in view of Sung disclose the manufacturing method according to claim 1, as cited above, but do not explicitly disclose a dose amount of the carbon ion implantation is 1x1022 cm-3 or more.
However Kawamura discloses the general conditions of the dose amount, implantation conditions, and concentration of carbon atoms (e.g. page 14, lines 10 – 11 and lines 16 – 23).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kawamura in view of Sung such that a dose amount of the carbon ion implantation is 1x1022 cm-3 or more since Kawamura discloses the general conditions of the dose amount, implantation conditions, and concentration of carbon atoms, and it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05. One would have been motivated to have a dose amount of the carbon ion implantation is 1x1022 cm-3 or more in order to form a higher purity silicon carbide layer.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Sung, as applied to claim 1 above, and further in view of Palacios et al. (US 2010/0032717 A1).
Regarding claim 19, Kawamura in view of Sung disclose the manufacturing method according to claim 1, as cited above, but are silent with respect to disclosing the semiconductor device further includes a silicon substrate remaining portion provided around the silicon carbide layer exposed by removing the at least the portion of the silicon substrate from the back of the silicon substrate.
Palacios discloses an analogous method (e.g. figures 1A – 1C), wherein the semiconductor device further includes a silicon substrate remaining portion provided around the silicon compound layer exposed by removing the at least the portion of the silicon substrate from the back of the silicon substrate (as seen in the figures, there is a silicon substrate remaining portion (portion of silicone substrate 8 between “PR” and layer 10 in figure 1C) provided around the bottom of the silicon compound layer 10 exposed by removing a least a portion of the silicon substrate 8 from the back of the silicon substrate 8).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kawamura in view of Sung such that the semiconductor device further includes a silicon substrate remaining portion provided around the silicon carbide layer exposed by removing the at least the portion of the silicon substrate from the back of the silicon substrate since Kawamura in view of Sung disclose removing the portion of the silicon substrate from the pack of the  in order to form devices and/or connections on the bottom region of the substrate and silicon carbide layer, while retaining structural stability of the device.

Allowable Subject Matter
Claims 6 – 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 6 recites, inter alia, removing at least a portion of the silicon substrate to expose the silicon oxide layer, and, after that, removing the silicon oxide layer to expose the silicon carbide layer. Although the prior art of Abraham et al. (US 2011/0064370 A1, prior art of record) discloses much of the claimed invention with respect to figures 6A – 6D, including the formation of a silicon oxide layer 640 and 641, and the formation of a silicon carbide layer 660, in a silicon substrate in the claimed manner, Abraham does not teach removing a portion of the silicon substrate to expose the silicon oxide layer, and, after that, removing the silicon oxide layer to expose the silicon carbide layer. The Examiner notes that although the embodiment of figures 5A – 5F appear to teach the claimed invention, Abraham explicitly states in ¶ [0059] and diamond-like carbon film” containing essentially pure carbon. Therefore, the Examiner finds that the prior art does not anticipate or render obvious the limitation of removing at least a portion of the silicon substrate to expose the silicon oxide layer, and, after that, removing the silicon oxide layer to expose the silicon carbide layer, in combination with the remaining limitations of claim 6. Claims 7 – 17 depend from claim 6.

Response to Arguments
Regarding claim 1, the Applicant's arguments filed January 15, 2021 have been fully considered but they are not persuasive. At present, the prior art of Kawamura et al. (WO 2009/080177 A1, prior art of record) in view of Sung (US 2010/0006858 A1, prior art of record) remains commensurate to the scope of the claims as stated by the Applicant within the context of the claim language and as broadly interpreted by the Examiner [MPEP 2111]. The Applicants have amended claim 1 to recite “implanting carbon ions into a predetermined region of a silicon substrate from a top of the silicon substrate to form a carbon ion implantation region exposed to an atmosphere at a top side of the silicon substrate” and “the silicon carbide layer being exposed to the atmosphere at the top side of the silicon substrate”, and argue that the prior art of Kawamura does not teach such limitations. The Examiner respectfully disagrees. Due to the amendments of claim 1, the Examiner has reinterpreted the prior art of Kawamura. The previous rejection of claim 1 was based on the embodiment of figure 3 of Kawamura, however the current rejection of claim 1 is based on the embodiment of figure 1 of Kawamura, as cited above. The Examiner submits that Kawamura discloses 

Applicant’s arguments with respect to claim(s) 19 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        April 7, 2021